FILED
                             NOT FOR PUBLICATION                            OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ULISES GUARDADO ORDONEZ,                         No. 12-70561

               Petitioner,                       Agency No. A094-172-632

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Ulises Guardado Ordonez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for asylum, withholding of removal, and protection under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and for abuse of discretion the BIA’s

denial of a motion to remand, de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023

(9th Cir. 2007). We deny in part and grant in part the petition for review, and we

remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Guardado Ordonez failed to establish that it is more likely than not he will be

tortured by or with the acquiescence of the government of El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Further, as to CAT relief, the

BIA did not abuse its discretion in denying Guardado Ordonez’s motion to remand.

See Cano-Merida v. INS, 311 F.3d 960, 966 (9th Cir. 2002) (evidence in support of

his motion did not demonstrate it is more likely than not petitioner would be

tortured with the consent or acquiescence of a public official if returned).

      However, in denying Guardado Ordonez’s asylum and withholding of

removal claims, the agency found Guardado Ordonez failed to establish a fear of

future persecution on account of a protected ground. When the IJ and BIA issued

their decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

                                           2                                      11-74016
Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Guardado Ordonez’s asylum and withholding of removal claims to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). Apart from our conclusion regarding the BIA’s denial

of Guardado Ordonez’s CAT claim, we do not reach Guardado Ordonez’s

remaining challenges to the BIA’s denial of his motion to remand at this time.

      Further, we deny, as moot, the government’s request to submit a

supplemental brief.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  11-74016